Citation Nr: 1638642	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-31 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected left flat foot.  

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected right flat foot.  

3.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to the service-connected bilateral foot disability.  

4.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to the service-connected bilateral foot disability.  

5.  Entitlement to service connection for a lumbar spine disability, claimed as secondary to the service-connected bilateral foot disability.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as secondary to the service-connected bilateral foot disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In October 2013, the Board remanded the matter for additional development.  The matter is now back before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2013 remand, the Board noted that the Veteran failed to report for his July 2013 Travel Board hearing and his June 2012 VA examinations.  The Board also noted that the Veteran was never scheduled for the Decision Review Officer (DRO) hearing he requested in October 2009, and it did not appear that he withdrew his request.  The Board further found that it was unclear whether the Veteran received notification of the VA examinations and Board hearing, as it appeared he was homeless.  As such, the Board requested that the AOJ work with the Veteran's representative in an attempt to locate the Veteran.  The Board indicated that if the Veteran was located, the AOJ should send him a copy of the December 2012 supplemental statement of the case (SSOC); reschedule the VA examinations he missed in June 2012; and schedule him for a hearing if he so desired.

In an August 2014 SSOC, the AOJ concluded that per its contact with the Veteran's representative and a review of a June 2014 VA medical center emergency room treatment note, the Veteran was homeless and could not be located.  The AOJ noted that it was therefore unable to reschedule the missed June 2012 examinations; schedule the Veteran for a hearing; or provide the Veteran with a copy of the December 2012 SSOC, as instructed in the October 2013 Board remand.  However, the Board observes that in a subsequent November 2015 recommendation for appointment of VA fiduciary, a VA physician reported that the Veteran was currently residing at a VA Community Living Center.  In a brief dated in May 2016, the Veteran's representative requested that the Board again remand the claim to schedule the Veteran for a DRO hearing, at which time he could clarify whether he also desired a personal appearance with a member of the Board.

Accordingly, in view of the current address of record for the Veteran and his representative's request in the May 2016 brief, a remand is necessary for the AOJ to schedule the Veteran for an in-person hearing before a local hearing official at the Los Angeles, California Regional Office, and, if requested, a Board hearing.  See Stegall v. West, 11 Vet. App. 268 (1998).







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate steps to schedule the Veteran for an in-person hearing before a local hearing official at the Los Angeles, California Regional Office, in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  

The Board notes that the Veteran's current address can be found in the November 2015 recommendation for appointment of VA fiduciary und 

2. Thereafter, the AOJ must consider all of the evidence of record, conduct any development deemed necessary as a result of the local hearing, and readjudicate the claims for increased ratings and service connection.  If any benefit sought is not granted, the AOJ must issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.  
   
3. Per the request of the Veteran's representative, following the local hearing, and after the completion of any development deemed necessary as a result, schedule the Veteran for a Board hearing if he so desires.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




